— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 10, 1980, which affirmed a determination and order (one paper) of the State Division of Human Rights, dated June 27, 1980, dismissing, after an investigation and upon a finding that no probable cause existed, the petitioner’s complaint of an unlawful discriminatory act relating to employment because of age. Order confirmed and proceeding dismissed, without costs or disbursements. The determination of the State Division of Human Rights was neither arbitrary nor capricious. The determination that no probable cause existed is supported by the evidence in the record (Kowalski v Nassau County Bd. of Supervisors, 57 AD2d 858). Titone, J. P., Gibbons, Thompson and Niehoff, JJ., concur.